     Case 2:19-cr-00057-HCN-CMR Document 153 Filed 02/15/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

         United States of America,
                                                        MEMORANDUM DECISION
                  Plaintiff,                           AND ORDER MODIFYING THE
                                                       COURT’S ORDER REGARDING
                     v.                                       DKT. NO. 115

           Alan Dale Covington,                                 Case No. 2:19-cr-57

                 Defendant.                                   Howard C. Nielson, Jr.
                                                            United States District Judge



       At the final pre-trial conference, the court granted in part Defendant’s motion to exclude

evidence of Defendant’s alleged attempted theft of a metal pole prior to the alleged incident that

included Defendant’s use of different metal pole and for which Defendant has been charged. See

Dkt. No. 136; Final Pretrial Conference Transcript at 106–08. Specifically, the court found that

the Government could not call “K.H. as a witness to testify about the alleged attempted theft that

occurred before the Lopez Tires event during its case-in-chief” and barred the Government from

referencing “this evidence in its opening statements.” Id. at 108. The court, however, reserved

ruling “on whether the Government may introduce this testimony as rebuttal evidence until [it

could see] what theories the Defense advances and what evidence it introduces at trial.” Id. The

court reasoned that, at least before knowing the Defense’s theory at trial, the alleged attempted

theft had limited probative value and such value was substantially outweighed by the dangers of

unfair prejudice and confusing the issues within the meaning of Rule 403. Id. at 106–07. But

when it made its decision, the court understood that although the alleged attempted theft

occurred in close physical proximity to Lopez Tires, it occurred hours before the conduct with

which Mr. Covington has been charged. See Dkt. No. 128.
     Case 2:19-cr-00057-HCN-CMR Document 153 Filed 02/15/20 Page 2 of 4



       Before the trial resumed on February 14, 2020, however, the Government informed the

court that the alleged attempted theft actually occurred just seven minutes before the alleged

incident at Lopez Tires. In response to the Government’s request to revisit this issue, the court

acknowledged the significance of this new information but was unwilling to immediately revisit

its previous ruling. Upon further consideration, the court now modifies its order and finds that

the Government may introduce evidence of this alleged attempted theft during its case-in-chief

or on rebuttal.

       In the court’s opinion, the fact that this alleged attempted theft happened minutes, not

hours, before the alleged Lopez Tires event materially changes the nature and probative value of

this evidence. This evidence now suggests that Mr. Covington did not have a metal pole but that

he was actively looking for one almost immediately before he entered Lopez Tires where he

allegedly attacked the victims with a different metal pole. Not only is the alleged attempted theft

thus much more probative of the willfulness of Mr. Covington’s alleged assault, see 18 U.S.C.

§ 249(a)(2)—as well as to the Defense’s contrary theory that Mr. Covington’s alleged violence

arose in response to how the events unfolded at Lopez Tires—the court finds that evidence of

this alleged attempted theft is intrinsic to the alleged crime for which Mr. Covington has been

charged. “Other act evidence is intrinsic—and thus not subject to Rule 404(b)—when the

evidence of the other act and the evidence of the crime charged are inextricably intertwined or

both acts are part of a single criminal episode or the other acts were necessary preliminaries to

the crime charged.” U.S. v. Irving, 665 F.3d 1184, 1212 (10th Cir. 2011) (simplified). Mr.

Covington’s alleged attempt to obtain the pole, though unsuccessful, is “inextricably

intertwined” and “part of a single criminal episode” with the crime with which Mr. Covington

has been charged: the attempt allegedly happened just yards away and minutes before Mr.




                                                 2
     Case 2:19-cr-00057-HCN-CMR Document 153 Filed 02/15/20 Page 3 of 4



Covington arrived at Lopez Tires carrying a different pole, which he is charged with willfully

using to cause or attempt to cause bodily harm to the victims because of their perceived national

origin. See 18 U.S.C. § 249(a)(2).

          Even if this evidence were not intrinsic to the crime with which Mr. Covington has been

charged, the court would find that it is admissible pursuant to Rule 404(b)(2). Although evidence

of other crimes or bad acts is generally prohibited “to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character,” such evidence

may be admissible to prove motive, intent, preparation, and plan. See Fed. R. Evid. 404(b). Here,

the Government’s use of this relevant evidence in attempt to prove Mr. Covington’s willfulness

and to disprove the Defense’s conflicting explanation of the incident fits comfortably within

these permitted uses. See U.S. v. Cardinas Garcia, 596 F.3d 788, 797 (10th Cir. 2010). In

addition, the Defense has long had notice of the Government’s desire to introduce this evidence,

as well as the possibility that it might ultimately be admitted at trial despite the court’s previous

ruling.

          Finally, in light of the additional information presented by the Government, the court

finds that the probative value of the evidence of Mr. Covington’s attempt to obtain the pole is not

substantially outweighed by unfair prejudice and the risk of confusion. See Fed. R. Evid. 403;

see also Cardinas Garcia, 596 F.3d at 797. The court still recognizes that the alleged attempted

theft may have some potential to unfairly prejudice Mr. Covington by causing the jury to base its

decision on an attempted theft that is arguably distinct from the crime with which he is charged

and to confuse the issues because the pole ultimately used by Mr. Covington during the incident

at Lopez Tires was different from the one he allegedly attempted to steal. On the other hand, the

nature of the alleged attempted theft is much less serious than that of the crime with which




                                                   3
     Case 2:19-cr-00057-HCN-CMR Document 153 Filed 02/15/20 Page 4 of 4



Defendant is charged. See U.S. v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995). In addition, the

Government has indicated that if evidence of the alleged attempt to obtain the pole is admitted,

that evidence will include video footage making clear that Mr. Covington’s attempt to obtain the

pole was unsuccessful. After further consideration, the court finds that the risk of unfair

prejudice, the potential for confusion, and the other Rule 403 considerations do not substantially

outweigh the probative value of evidence that Mr. Covington did not have but was seeking to

obtain a pole almost immediately before he entered Lopez Tires and allegedly assaulted the

victims with a different pole. To minimize the potential for unfair prejudice or confusion, the

court will nevertheless allow either party to propose a limiting instruction regarding this

evidence. See Fed. R. Evid. 105; see also Cardinas Garcia, 596 F.3d at 797.

       IT IS SO ORDERED.



                                              DATED this 15th day of February, 2020.

                                              BY THE COURT:



                                              Howard C. Nielson, Jr.
                                              United States District Judge




                                                 4
